Citation Nr: 0030113
Decision Date: 11/17/00	Archive Date: 12/28/00

DOCKET NO. 99-07 507               DATE NOV 17, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to an initial compensable rating for service-connected
recurrent yeast infections.

REPRESENTATION 

Appellant represented by: The American Legion 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from September 1989 to November
1993.

This matter comes before the Board of Veterans' Appeals (Board)
from a January 1999 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which
implemented a October 1998 decision of the Board granting service
connection for recurrent yeast infections. In the rating decision,
the RO assigned an initial noncompensable disability rating for the
disorder. The veteran appealed the assignment of the noncompensable
rating to the Board.

A hearing was held on October 21, 1999, in Montgomery, Alabama,
before Bettina S. Callaway, a veterans law judge who was designated
by the Chairman to conduct the hearing pursuant to 38 U.S.C.A.
7107(c) (West Supp. 2000) and who is rendering the determination in
this case.

REMAND

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

2 -

At the hearing before the Board in October 1999, the veteran
testified that she was treated by a private physician named "Carol
Speaks" in Birmingham. The veteran said she submitted a release of
information form to the RO to obtain these records. The veteran has
submitted several release forms and the RO has sought to obtain
records and has obtained records from many private sources
including Western Health Center in Birmingham; Dr. Cecelia
Stradtman, St. Vincent's Hospital in Birmingham; Birmingham Area
Health Center -- also known as the Central Health Center --
including a notation from Phyllis Whitehead, RNC. A Carole W.
"Samuelson", M.D., of Western Health Center stated in February 1999
that the records of treatment were at Central Health Center and in
April 1999 she stated that her organization was unable to identify
the veteran as a patient.

However, there is no release of information form for a "Carol
Speaks" and there are no records from a "Carol Speaks". Because
these records might be relevant to the veteran's claim and the
veteran put the VA on notice of their existence at the October 1999
hearing, the case must be remanded to attempt to obtain the
records.

1. The RO should ask the veteran to submit the records from the
private physician, Carol Speaks, whom she named as a treating
physician at the October 1999 hearing before the Board. If the
veteran completes the appropriate release of information form, the
RO may assist her in obtaining the private records.

2. The RO should ask the veteran if she has been treated anywhere
else recently for service-connected recurring yeast infections and
attempt to obtain any records she identifies.

(CONTINUED ON NEXT PAGE)

3 - 

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case.

BETTINA S. CALLAWAY 
Veterans Law Judge 
Board of Veterans' Appeals


Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

- 4 -


